addressed to the sound discretion of the court);   see also NRS 34.020.

                 Accordingly, we
                            ORDER the petition DENIED.




                                                                                J.
                                                   Gibbons


                                                                                J.




                 cc:   Hon. Patrick Flanagan, District Judge
                       Lemons, Grundy & Eisenberg
                       Galloway & Jensen
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    e